           Case 2:16-cv-01227-JAD-EJY Document 170 Filed 09/03/21 Page 1 of 2


1    AARON D. FORD
       Attorney General
2    Henry H. Kim (Bar No. 14390)
       Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3095 (phone)
     (702) 486-3773 (fax)
6    E-mail: hkim@ag.nv.gov
     Attorneys for Defendant
7    Ted Nielson

8                            UNITED STATES DISTRICT COURT

9                                     DISTRICT OF NEVADA

10   BRYAN DRYDEN,                                     Case No. 2:16-cv-01227-JAD-EJY

11                      Plaintiff,
                                                     STIPULATION AND ORDER TO
12   v.                                            EXTEND THE DEADLINE TO FILE A
                                                  PROPOSED JOINT PRETRIAL ORDER
13   STATE OF NEVADA, et al.,                        PURSUANT TO THIS COURT’S
                                                         ORDER (ECF NO. 169)
14                      Defendants.

15         Plaintiff, Bryan Dryden, by and through counsel, Justin V. Alper, and Defendant,
16   Ted Nielson, by and through counsel, Aaron D. Ford, Nevada Attorney General, and Henry
17   H. Kim, Deputy Attorney General, hereby stipulate and agree to extend the deadline to
18   file a proposed joint pretrial order pursuant to this Court’s Order (ECF No. 167) as
19   follows:
20         Proposed Joint Pretrial Order due: January 7, 2022.
21         Good Cause for Extension of Deadline:
22         Plaintiff’s counsel was appointed recently on August 9, 2021. Plaintiff’s counsel
23   needs time to review the pleadings that have been filed in this case and discovery that
24   has been exchanged in order to familiarize himself with the case. Additionally, Plaintiff’s
25

26   ...
27   ...
28   ...



                                            Page 1 of 2
          Case 2:16-cv-01227-JAD-EJY Document 170 Filed 09/03/21 Page 2 of 2


1    counsel may need to move the Court for additional discovery. Parties agree that this

2    constitutes a good cause for the requested extension under LR IA 6-1.

3    DATED this 2nd day of September, 2021.        DATED this 2nd day of September, 2021.

4
     AARON D. FORD
5    Attorney General

     By: /s/ Henry H. Kim                          By: /s/ Justin V. Alper
6                                                     Justin V. Alper (No. 12923C)
        Henry H. Kim (No. 14390)
        Deputy Attorney General                       Attorney for Plaintiff Bryan Dryden
7
        Attorneys for Defendant Ted Nielson
8

9

10        IT IS SO ORDERED.
11

12
                                           ____________________________________________
13                                         UNITED STATES DISTRICT COURT JUDGE
                                           September 3, 2021
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              Page 2 of 2
